Citation Nr: 1121589	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  09-44 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the patella, left knee, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for chondromalacia of the patella, right knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for pes planus, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for pseudofolliculitis barbae, currently evaluated as 10 percent disabling.  

5.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for a rash to the hands and feet.  

7.  Entitlement to service connection for a low back disability.  

8.  Entitlement to service connection for a right shoulder disability.  

9.  Entitlement to service connection for a left shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to August 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision rendered by the North Little Rock, Arkansas Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In July 2010, the Veteran claimed entitlement to service connection for a bilateral ankle disability, claimed as secondary to service-connected pes planus, entitlement to service connection for hypertension, for a psychiatric disorder manifested by depression, and for "chronic pain."  
These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On the Veteran's VA Form 9, Appeal to the Board of Veterans' Appeals, he requested a hearing at the RO before a Veterans Law Judge.  In July 2010, the RO sent a notice to the Veteran advising him that a hearing had been scheduled on August 23, 2010.  He failed to report as scheduled.  In April 2011, the Veteran, through his appointed representative, alleged that the Veteran failed to receive notice scheduling the hearing and requested that another hearing be scheduled.  

The Board has reviewed the record and notes that the July 2010 hearing letter was addressed to the Veteran's address of record.  Although the Board cannot state with certainty that the hearing notice was received by the Veteran, there is a presumption of regularity that government officials have properly discharged their official duties, where, as here, the RO followed the regular process.  See Khyn v. Shinseki, 23 Vet. App. 335, 338 (2010).  

There is also a competing interest that veterans seeking VA compensation benefits be afforded a hearing.  A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  Given such, the Board finds that the Veteran be afforded an additional opportunity to appear at a hearing.  

Finally, the Board advises the appellant that it is his responsibility to keep VA apprised of his whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993) ("[i]n the normal course of events, it is the burden of the veteran to keep the VA apprised of his whereabouts.  If he does not do so, there is no burden on the part of the VA to turn up heaven and earth to find him.").  Thus, should his address change, he must advise the RO of his new address.  The appellant is also advised that if he fails to do so, and VA is unable to contact him to advise him of the time and date of his hearing, the Board will proceed with consideration of his appeal.  Thus, a remand of the present appeal is necessary to afford the Veteran his requested hearing.  

Accordingly, the case is REMANDED for the following action:

The appellant should be scheduled for a hearing at the RO before a Veterans Law Judge following the usual procedures set forth in 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2009).  Appropriate notification should also be provided to his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



